Exhibit 10.4

 

Form of Tranche 1 Warrant

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE SOLD, TRANSFERRED, OR ASSIGNED OR OFFERED
FOR SALE OR OTHERWISE DISTRIBUTED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE HOLDER OF SUCH SECURITIES REASONABLY SATISFACTORY TO
THE COMPANY STATING THAT SUCH SALE, TRANSFER OR ASSIGNMENT IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

No.:

 

WARRANT TO PURCHASE COMMON STOCK OF

SATCON TECHNOLOGY CORPORATION

 

(void after November 8, 2014)

 

1.             Issuance of Warrant. FOR VALUE RECEIVED, from and after May 8,
2008, and subject to the terms and conditions herein set forth, the Holder (as
defined below) is entitled to purchase from SatCon Technology Corporation, a
Delaware corporation (the “Company”), at any time before 5:00 p.m. New York City
time on November 8, 2014 (the “Termination Date”), the Warrant Shares (as
defined below) at a price per share equal to the Warrant Price (as defined
below) upon exercise of this Warrant pursuant to Section 6 hereof.

 

2.             Definitions. As used in this Warrant, the following terms have
the definitions ascribed to them below:

 

(a)           “Additional Shares of Common Stock” means as such term is defined
in the Certificate of Designation.

 

(b)           “Aggregate Per Common Share Price” means as such term is defined
in the Certificate of Designation

 

(c)           “Business Day” means any day other than a Saturday, Sunday or
other day on which the national or state banks located in the State of New York
or the District of Columbia are authorized to be closed.

 

--------------------------------------------------------------------------------


 

(d)           “Certificate of Designation” means the Certificate of Designation
with respect to the Company’s Series C Convertible Preferred Stock, par value
$0.01 per share, adopted by the Company’s Board of Directors substantially in
the form attached as Exhibit E to the Purchase Agreement.

 

(e)           “Closing Sale Price” means, for any security as of any date, the
last trade price for such security on the Principal Market, as reported by
Bloomberg L.P., or any successor performing similar functions (“Bloomberg”), or,
if the Principal Market begins to operate on an extended hours basis and does
not designate the closing trade price then the trade price of such security
immediately prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if the Principal Market is not the principal securities exchange or trading
market for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 10. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

 

(f)            “Common Stock” means the Company’s Common Stock, $0.01 par value
per share.

 

(g)           “Common Stock Equivalents” means as such term is defined in the
Certificate of Designation.

 

(h)           “Conversion Price” means as such term is defined in the
Certificate of Designation.

 

(i)            “Convertible Securities” means as such term is defined in the
Certificate of Designation.

 

(j)            “Holder” means [                    ] or its assigns.

 

(k)           “Issue Date” means November 8, 2007.

 

(l)            “Person” means any individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

 

(m)          “Principal Market” means The Nasdaq Capital Market.

 

2

--------------------------------------------------------------------------------


 

(n)           “Purchase Agreement” means that certain Stock and Warrant Purchase
Agreement, dated as of November 8, 2007, by and among the Company and the
Purchasers (as defined therein).

 

(o)           “Series C Preferred Stock” means the Company’s Series C
Convertible Preferred Stock, par value $0.01 per share.

 

(p)           “Stockholder Approval” means as such term is defined in the
Certificate of Designation.

 

(q)           “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
trading market on which the Common Stock is then traded; provided that “Trading
Day” shall not include any day on which the Common Stock is scheduled to trade
on such exchange or market for less than 5 hours or any day that the Common
Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York time).

 

(r)            “Warrant Price” means (i) prior to obtaining Stockholder
Approval, $1.44 per share subject to adjustment under Section 3 and (ii) after
obtaining Stockholder Approval, $1.25 per share subject to adjustment under
Section 3. If the Warrant Price is reduced to $1.25 per share as a result of
obtaining Stockholder Approval, the Warrant Price will get the benefit of any
and all adjustments that would have been made to the Warrant Price pursuant to
Section 3 as if the Warrant Price was $1.25 on the Issue Date.

 

(s)           “Warrant Shares” means the shares of Common Stock (or other
securities) purchasable upon exercise of this Warrant. The total number of
shares to be issued upon the exercise of this Warrant shall be [          ]
shares, subject to adjustment under Section 3.

 

3.             Adjustments and Notices. The Warrant Price and/or the Warrant
Shares shall be subject to adjustment from time to time in accordance with this
Section 3. The Warrant Price and/or the Warrant Shares shall be adjusted to
reflect all of the following events that occur on or after the Issue Date.

 

(a)           Subdivision, Stock Dividends or Combinations. In case the Company
shall at any time subdivide the outstanding shares of the Common Stock or shall
issue a stock dividend with respect to the Common Stock, the Warrant Price in
effect immediately prior to such subdivision or the issuance of such dividend
shall be proportionately decreased, and the number of Warrant Shares for which
this Warrant may be exercised immediately prior to such subdivision or the
issuance of such dividend shall be proportionately increased. In case the
Company shall at any time combine the outstanding shares of the Common Stock,
the Warrant Price in effect immediately prior to such combination shall be
proportionately increased, and the number of Warrant Shares for which this
Warrant may be exercised immediately prior to such combination shall be
proportionately decreased. In each of the foregoing cases, the adjustment shall
be effective at the close of business on the date of such subdivision, dividend
or combination, as the case may be.

 

3

--------------------------------------------------------------------------------


 

(b)           Reclassification, Exchange, Substitution, In-Kind Distribution.
Upon any reclassification, exchange, substitution or other event that results in
a change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant or upon the payment of a dividend in securities or
property other than shares of the Common Stock, the Holder shall be entitled to
receive, upon exercise of this Warrant, the number and kind of securities and
property that Holder would have received if this Warrant had been exercised
immediately before the record date for such reclassification, exchange,
substitution, or other event or immediately prior to the record date for such
dividend. The Company or its successor shall promptly issue to Holder a new
warrant for such new securities or other property. The new warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 3 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise or conversion of the new warrant. The provisions of this
Section 3(b) shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events and successive dividends.

 

(c)           Effect of Consolidation, Merger or Sale. Upon (i) any
consolidation, merger, statutory share exchange or combination of the Company
with another Person as a result of which holders of Common Stock shall be
entitled to receive stock, securities or other property or assets (including
cash) with respect to or in exchange for such Common Stock or (ii) any sale or
conveyance of the properties and assets of the Company as, or substantially as,
an entirety to any other Person as a result of which holders of Common Stock
shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock (each of
the foregoing events is herein referred to as a “Business Combination”), then
the Company or the successor or purchasing person, as the case may be, shall
issue a replacement Warrant providing that such Warrant shall be exercisable for
the kind and amount of shares of stock and other securities or property or
assets (including cash) receivable upon such Business Combination by a holder of
a number of shares of Common Stock issuable upon exercise of this Warrant
(assuming, for such purposes, a sufficient number of authorized shares of Common
Stock available for issuance upon exercise of all such Warrants) immediately
prior to such Business Combination assuming such holder of Common Stock did not
exercise his rights of election, if any, that holders of Common Stock who were
entitled to vote or consent to such transaction had as to the kind or amount of
securities, cash or other property receivable upon such Business Combination
(provided that, if the kind or amount of securities, cash or other property
receivable upon such Business Combination is not the same for each share of
Common Stock in respect of which such rights of election shall not have been
exercised (“non-electing share”), then for the purposes of this Section the kind
and amount of securities, cash or other property receivable upon such Business
Combination for each non-electing share shall be deemed to be the kind and
amount so receivable per share by a plurality of the non-electing shares). Such
replacement Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Warrant. If, in the case of any such Business Combination, the stock or other
securities and assets receivable thereupon by a holder of shares of Common Stock
shall include shares of stock or other securities and assets of a corporation
other than the successor or purchasing person, as the case may be, in such
Business Combination, then such replacement Warrant shall also be executed by
such other person and shall contain such additional provisions to protect the
interests of the holder of this Warrant as the Company’s Board of Directors
shall reasonably consider necessary by reason of the foregoing. The aggregate
Warrant Price for the stock and other securities, property and

 

4

--------------------------------------------------------------------------------


 

assets (including cash) so receivable upon such event shall be an amount equal
to the aggregate Warrant Price immediately prior to such event.

 

The Company shall mail such replacement Warrant to each holder of Warrants, at
such holder’s address appearing in the register within twenty (20) days after
execution thereof. Failure to deliver such notice shall not affect the legality
or validity of such replacement Warrant.

 

The above provisions of this Section shall similarly apply to successive or
series of related Business Combinations.

 

(d)           Adjustments for Dilutive Issuances. In the event the Company
shall, at any time and from time to time after obtaining Stockholder Approval,
(i) issue or sell any Additional Shares of Common Stock at a price per share
less than the Conversion Price then in effect or (ii) issue or sell any
Convertible Securities or Common Stock Equivalents with an Aggregate Per Common
Share Price less than the Conversion Price then in effect (or if there are no
longer any shares of Series C Preferred Stock outstanding, the price per share
or Aggregate Per Common Share Price, as applicable, less than the Conversion
Price that would be in effect as if shares of Series C Preferred Stock were
still outstanding, which for the avoidance of doubt, shall equal the Warrant
Price then in effect divided by 120%), the Warrant Price shall be adjusted,
mutatis mutandis, in accordance with Sections 5(e)(iv) and (v) of the
Certificate of Designation. For the avoidance of doubt, the intent of this
Section 3(d) is to apply the weighted average anti-dilution formula set forth in
Sections 5(e)(iv) and (v) of the Certificate of Designation following
Stockholder Approval so that the Warrant Price remains equal to the product of
120% multiplied by the Conversion Price (or, in the case that no shares of
Series C Preferred Stock remain outstanding, the Conversion Price that would be
in effect as if shares of Series C Preferred Stock were still outstanding). Upon
each such adjustment of the Warrant Price pursuant to this Section 3(d), the
number of Warrant Shares shall be adjusted to the number of shares of Common
Stock determined by multiplying the Warrant Price in effect immediately prior to
such adjustment by the number of Warrant Shares issuable upon exercise of this
Warrant immediately prior to such adjustment and dividing the product thereof by
the Warrant Price resulting from such adjustment. The above provisions of this
Section 3(d) shall similarly apply to successive issuances of Additional Shares
of Common Stock at a price per share less than the Conversion Price then in
effect and successive issuances of Convertible Securities or Common Stock
Equivalents with an Aggregate Per Common Share Price less than the Conversion
Price then in effect. Notwithstanding the foregoing, the Company shall not be
required to make any adjustment to the Warrant Price as a result of any of the
issuances of securities described in Section 5(e)(viii) of the Certificate of
Designation.

 

(e)           Certificate of Adjustment. In each case of an adjustment or
readjustment of the Warrant Price or Warrant Shares, the Company, at its own
expense, shall cause its Chief Financial Officer (or similar officer) to compute
such adjustment or readjustment in accordance with the provisions hereof and
prepare a certificate showing such adjustment or readjustment, and shall mail
such certificate, by first class mail, postage prepaid, to the Holder. The
certificate shall set forth such adjustment or readjustment, showing in detail
the facts upon which such adjustment or readjustment is based. No adjustment of
the Warrant Price shall be required to be made unless it would result in an
increase or decrease of at least one cent, but any adjustments not made because
of

 

5

--------------------------------------------------------------------------------


 

this sentence shall be carried forward and taken into account in any subsequent
adjustment otherwise required hereunder.

 

(f)            No Impairment. The Company shall not, by amendment of its
Certificate of Incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out all of the provisions of
this Section 3 and in taking all such action as may be necessary or appropriate
to protect the Holder’s rights under this Section 3 against impairment. If an
event not specified in this Section 3 occurs that has substantially the same
economic effect on the Warrant as those specifically enumerated, then Section 3
shall be construed liberally, mutatis mutandis, in order to give the Warrant the
intended benefit of the protections provided under this Section 3. In such
event, the Company’s Board of Directors shall make an appropriate adjustment in
the Warrant Price and number of Warrant Shares so as to protect the rights of
the holders of this Warrant; provided that no such adjustment shall increase the
Warrant Price as otherwise determined pursuant to this Section 3 or decrease the
number of Warrant Shares.

 

(g)           Fractional Shares. No fractional shares shall be issuable upon
exercise or conversion of the Warrant and the number of shares to be issued
shall be rounded down to the nearest whole share. If a fractional share interest
arises upon any exercise or conversion of the Warrant, the Company shall
eliminate such fractional share interest by paying the Holder an amount computed
by multiplying the fractional interest by the fair market value of a full share.

 

4.             No Shareholder Rights. This Warrant, by itself, as distinguished
from any shares purchased hereunder, shall not entitle its Holder to any of the
rights of a shareholder of the Company.

 

5.             Reservation of Stock. The Company will reserve from its
authorized and unissued stock a sufficient number of shares to provide for the
issuance of Warrant Shares upon the exercise or conversion of this Warrant
(after giving effect to the adjustments of Section 3, if any). Issuance of this
Warrant shall constitute full authority to the Company’s officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for Warrant Shares issuable upon the exercise of this
Warrant.

 

6.             Exercise of Warrant. (a) This Warrant may be exercised as a whole
or in part by the Holder, at any time on or after May 8, 2008 and prior to the
termination of this Warrant, by the surrender of this Warrant, together with the
Notice of Exercise and Investment Representation Statement in the forms attached
hereto as Attachments 1 and 2, respectively, duly completed and executed at the
principal office of the Company, specifying the number of Warrant Shares as to
which this Warrant is to be exercised and accompanied by payment of the Warrant
Price for the number of Warrant Shares as to which this Warrant is being
exercised in wire transfer or by check (which payment may take the form of a
“cashless exercise” if so indicated on the Notice of Exercise and if a “cashless
exercise” may occur at such time pursuant to Section 8 below); provided that to
the extent any exercise of this Warrant requires notification under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), the Company and the Holder agree to use commercially reasonable efforts
to promptly file such notification, and the exercise of this Warrant

 

6

--------------------------------------------------------------------------------


 

is conditioned upon the expiration or early termination of the HSR Act waiting
period. Execution and delivery of the Notice of Exercise in respect of less than
all of the Warrant Shares issuable upon exercise of this Warrant shall have the
same effect as cancellation of the original Warrant and the issuance of a new
warrant evidencing the right to purchase the remaining number of Warrant Shares.

 

(b)           This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise and
payment of the applicable Warrant Price as provided above, and the person
entitled to receive the Warrant Shares issuable upon such exercise shall be
treated for all purposes as the holder of such shares of record as of the close
of business on such date.

 

(c)           As promptly as practicable after such date (but in no event later
than three Trading Days after this Warrant is exercised), the Company shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of full shares of Warrant Shares
issuable upon such exercise.

 

7.             Transfer of Warrant. This Warrant may be transferred or assigned
by the Holder hereof as a whole or in part, provided:

 

(a)           that the Holder provides, at the Company’s request, an opinion of
counsel satisfactory to the Company that such transfer does not require
registration under the Securities Act, and

 

(b)           that the Holder surrenders this Warrant with the Form of
Assignment attached hereto as Attachment 3, duly completed and signed, to the
Company.

 

Upon any such transfer, a new warrant to purchase Common Stock, in substantially
the form of this Warrant (any such new warrant, a “New Warrant”), evidencing the
portion of this Warrant so transferred shall be issued to the transferee and a
New Warrant evidencing the remaining portion of this Warrant not so transferred,
if any, shall be issued to the transferring Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance by such
transferee of all of the rights and obligations of a holder of a Warrant.

 

8.             Warrant Exercise  The Holder shall have the right to either (1)
exercise the Warrant by paying the Warrant Price in immediately available funds
or (2) exercise the Warrant on a “net share” or cashless exercise basis by
satisfying its obligation to pay the Warrant Price through a “cashless
exercise,” in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:

 

X = Y x (A - B)

A

 

Where:

 

X = the net number of Warrant Shares to be issued to the Holder.

 

7

--------------------------------------------------------------------------------


 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the Closing Sale Prices for the five Trading Days immediately
prior to (but excluding) the date this Warrant is exercised.

 

B = the Warrant Price

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

 

9.             Termination. At 5:00 P.M., New York City time on the Termination
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value; provided that, if the average of the Closing Sale
Price for the five Trading Days immediately prior to (but not including) the
Termination Date exceeds the Warrant Price on the Termination Date, then this
Warrant shall be deemed to have been exercised in full (to the extent not
previously exercised) on a “cashless exercise” basis at 5:00 P.M. New York City
time on the Termination Date in accordance with Section 8 above.

 

10.           Dispute Resolution. In the case of a dispute as to the
determination of the Warrant Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two Business Days of receipt of the Notice of
Exercise giving rise to such dispute, as the case may be, to the Holder. If the
Holder and the Company are unable to agree upon such determination or
calculation of the Warrant Price or the Warrant Shares within three Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within two Business Days submit via
facsimile (a) the disputed determination of the Warrant Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

11.           Miscellaneous. This Warrant shall be governed by the laws of the
State of Delaware, as such laws are applied to contracts to be entered into and
performed entirely in Delaware by Delaware residents. The headings in this
Warrant are for purposes of convenience and reference only, and shall not be
deemed to constitute a part hereof. Neither this Warrant nor any term hereof may
be changed or waived orally, but only by an instrument in writing signed by the
Company and the Holder of this Warrant. All notices and other communications
from the Company to the Holder of this Warrant shall be delivered personally or
by facsimile transmission or mailed by first class mail, postage prepaid, to the
address or facsimile number furnished to the Company in writing by the

 

8

--------------------------------------------------------------------------------


 

last Holder of this Warrant who shall have furnished an address or facsimile
number to the Company in writing, and if mailed shall be deemed given three days
after deposit in the United States mail. Upon receipt of evidence satisfactory
to the Company of the ownership of and the loss, theft, destruction or
mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Company
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same aggregate number of shares of Common Stock.

 

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the Issue Date (defined above).

 

 

SATCON TECHNOLOGY CORPORATION

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

Attachment 1

 

NOTICE OF EXERCISE

 

TO:  SATCON TECHNOLOGY CORPORATION

 

1.             The undersigned hereby elects to purchase             Warrant
Shares of SatCon Technology Corporation pursuant to the terms of the attached
Warrant.

 

2.             The undersigned intends that the payment of the Warrant Price
shall be made as (check one):

 

o            “Cash Exercise” under Section 8 (clause 1)

 

o            “Cashless Exercise” under Section 8 (clause 2)

 

3.             If the undersigned has elected “Cash Exercise,” the undersigned
shall pay the sum of $[        ] to the Company in accordance with the terms of
the Warrant.

 

4.             Please issue a certificate or certificates representing said
shares of Warrant Shares in the name of the undersigned or in such other name as
is specified below:

 

 

 

(Name in which certificate(s) are to be issued)

 

 

(Address)

 

 

 

(Name of Warrant Holder)

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date signed:

 

 

 

--------------------------------------------------------------------------------


 

Attachment 2

 

INVESTMENT REPRESENTATION STATEMENT

 

In connection with the purchase of the Warrant Shares upon exercise of the
enclosed Warrant, the undersigned hereby represents to SatCon Technology
Corporation (the “Company”) as follows:

 

(a)           The securities to be received upon the exercise of the Warrant
(the “Securities”) will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and the undersigned has no present intention of selling, granting
participation in or otherwise distributing the same, but subject, nevertheless,
to any requirement of law that the disposition of its property shall at all
times be within its control. By executing this statement, the undersigned
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer, or grant participations to such
person or to any third person, with respect to any Securities issuable upon
exercise of the Warrant.

 

(b)           The undersigned understands that the Securities issuable upon
exercise of the Warrant at the time of issuance shall not be registered under
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state securities laws, on the ground that the issuance of such securities is
exempt pursuant to Section 4(2) of the Securities Act and state law exemptions
relating to offers and sales not by means of a public offering, and that the
Company’s reliance on such exemptions is predicated on the undersigned’s
representations set forth herein.

 

(c)           The undersigned agrees that in no event will it make a disposition
of any Securities acquired upon the exercise of the Warrant unless and until
(i) it shall have notified the Company of the proposed disposition and shall
have furnished the Company with a statement of the circumstances surrounding the
proposed disposition, and (ii) it shall have furnished the Company with an
opinion of counsel satisfactory to the Company and Company’s counsel to the
effect that (A) appropriate action necessary for compliance with the Securities
Act and any applicable state securities laws has been taken or an exemption from
the registration requirements of the Securities Act and such laws is available,
and (B) the proposed transfer will not violate any of said laws.

 

(d)           The undersigned acknowledges that an investment in the Company is
highly speculative and represents that it is able to fend for itself in the
transactions contemplated by this statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, and has the ability to bear the economic risks
(including the risk of a total loss) of its investment. The undersigned
represents that it has had the opportunity to ask questions of the Company
concerning the Company’s business and assets and to obtain any additional
information which it considered necessary to verify the accuracy of or to
amplify the Company’s disclosures, and has had all questions which have been
asked by it satisfactorily answered by the Company.

 

--------------------------------------------------------------------------------


 

(e)           The undersigned acknowledges that the Securities issuable upon
exercise or conversion of the Warrant must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. The undersigned is aware of the provisions of Rule
144 promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the shares, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the security to be sold from the Company or any affiliate of the
Company, the sale being through a “broker’s transaction” or in transactions
directly with a “market maker” (as provided by Rule 144(f)) and the number of
shares being sold during any three month period not exceeding specified
limitations.

 

(f)            The undersigned is an “accredited investor” as defined in
Regulation D under the Securities Act.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

(Typed or Printed Name)

 

 

 

 

 

 

 

By:

 

 

(Signature)

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

(Title)

 

 

2

--------------------------------------------------------------------------------


 

Attachment 3

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                         the right represented by the within Warrant to purchase
                         shares of Common Stock of SatCon Technology Corporation
to which the within Warrant relates and appoints
                         attorney to transfer said right on the books of SatCon
Technology Corporation with full power of substitution in the premises.

 

 

 

 

 

 

Dated:           ,         

 

 

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name
of holder as specified on the face of the Warrant)

 

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------